Exhibit 10.4

Execution Version

GENERAL RELEASE

GENERAL RELEASE (the “Release”), by Elizabeth A. Czerepak (the “Executive”) in
favor of Altimmune, Inc. (the “Company”) and the Company Releasees (as
hereinafter defined), dated as of May 29, 2018.

Capitalized terms used herein but not specifically defined shall have the
meanings set forth in the Employment Agreement between the Executive and the
Company, dated as of December 7, 2015, as amended by the First Amendment to the
Employment Agreement, effective as of January 18, 2017 (together, the
“Employment Agreement”).

1. Termination. In connection with the Executive’s resignation of employment
without Cause, effective on May 8, 2018, the Executive hereby confirms her
resignation from all positions with the Company and its affiliates, including as
an officer, director, employee, or fiduciary of the Company or any affiliate.
The Executive will execute such letters or documents that the Company or any
affiliate deems necessary and proper to effect the foregoing resignations.

2. Separation Benefits. In connection with the Executive’s resignation of
employment, the Company has agreed to provide the Executive with the amounts set
forth in this Section 2 and—subject to the Executive’s timely execution,
delivery, and failure to revoke this Release, and subject further to the
Executive’s continued compliance with the obligations described in Sections 11
and 12 of this Release—the following payments and benefits, all as set forth in
the Employment Agreement and subject to the terms and conditions set forth
therein:

a. $270,000.00, as a cash severance payment, payable in equal monthly
installments over the nine (9) month period following the date of the
Executive’s resignation in accordance with the Company’s regular payroll
practices, except that the first installment will be paid on the Company’s
regular payroll on June 29, 2018 and shall include payment of any amounts that
would otherwise be due prior thereto; and

b. subject to the Executive’s timely election, and the availability, of COBRA
continuation coverage, a monthly payment on the Executive’s behalf equal to
$2,358.72 for COBRA continuation coverage for nine (9) months following the
Executive’s resignation, which amount is equal to the monthly amount provided
under Section 6(b)(ii) of the Employment Agreement for COBRA Assistance, except
that the first installment will be paid on the Executive’s behalf on the 60th
day following the Executive’s resignation and shall include payment of any
amounts that would otherwise be due prior thereto, and provided further,
however, that if at any time the Company determines that the COBRA Assistance
would result in a violation of the non-discrimination rules under Code
Section 105(h)(2) or any other applicable laws, statute, or regulation of
similar effect (including, but not limited to, the 2010 Patient Protection and
Affordable Care Act, as amended), then in lieu of providing the COBRA
Assistance, the Company will instead pay the Executive fully taxable cash
payments equal to, and paid at the same time as, the COBRA Assistance that would
have otherwise been paid.

 

1



--------------------------------------------------------------------------------

Execution Version

 

Without limiting the generality of anything contained in this Release, the
Executive expressly agrees and acknowledges that (i) all of the Executive’s
outstanding unvested stock option awards are immediately terminated and of no
further force and effect as of the date of this Release, and (ii) all of the
Executive’s outstanding vested stock option awards shall be subject to the terms
and conditions of the applicable plan document and stock option award
agreements.

3. No Other Compensation or Benefits. Executive’s participation in and rights
under the Company’s 401(k) plans shall be subject to the applicable terms of
such plans. The Cash Severance Amount, Accrued Obligations, and other benefits
set forth in Section Error! Reference source not found. of this Release shall
constitute the entire, maximum, and only obligation of the Company to Executive
under this Release or otherwise, and Executive is not entitled to any other
benefit payment or compensation in any form, including without limitation the
payment of any expense reimbursement, personal holidays, vacation or personal
time off pay, bonuses, or health, welfare, or retirement benefits or rights,
from the Company or any Company Releasees (as that term is defined below).

4. General Release. The Executive, for the Executive and for the Executive’s
heirs, executors, administrators, successors, and assigns (referred to
collectively as “Releasors”) hereby irrevocably and unconditionally, and
knowingly and voluntarily, waives, terminates, cancels, releases, and discharges
forever the Company and its subsidiaries, affiliates, and related entities and
any and all of their respective predecessors, successors, assigns, and employee
benefit plans, together with each of their respective owners, assigns, agents,
general and limited partners, shareholders, directors, officers, employees,
attorneys, advisors, trustees, fiduciaries, administrators, agents, and
representatives, and any of their predecessors and successors and each of their
estates, successors, heirs and assigns (collectively, the “Company Releasees”)
from any and all charges, allegations, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts, and expenses of any nature whatsoever, known or unknown, suspected or
unsuspected (collectively, “Claims”) which the Executive or the Releasors ever
had, now have, may have, or hereafter can, will, or may have (either directly,
indirectly, derivatively, or in any other representative capacity) by reason of
any matter, fact, or cause whatsoever against the Company or any of the other
Company Releasees: (a) from the beginning of time to the date upon which the
Executive signs this Release; (b) arising out of, or relating to, the
Executive’s employment with the Company and/or the termination of the
Executive’s employment; or (c) arising out of or related to any agreement or
arrangement between the Executive and/or any Company Releasees. This Release
includes, without limitation, all claims for attorneys’ fees and punitive or
consequential damages and all claims arising under any federal, state, and/or
local labor, employment, whistleblower, and/or anti-discrimination laws and/or
regulations, including, without limitation, the Age Discrimination in Employment
Act of 1967 (“ADEA’), Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Civil Rights Act of 1991, the Equal Pay Act,
the Immigration and Reform Control Act, the Uniform Services Employment and
Re-Employment Act, the Rehabilitation Act of 1973, Executive Order 11246, the
Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, the Worker Adjustment Retraining and Notification Act, the Labor Management
Relations Act, the National Labor Relations Act, Title 3 of Maryland’s Labor and
Employment Code, the Maryland Wage Payment and Collection Act, the
anti-discrimination ordinances of Montgomery County (Montgomery Cty., Md., Code
§§ 27-

 

2



--------------------------------------------------------------------------------

Execution Version

 

11, et seq.), and any similar federal, Maryland or other state, or municipal
act, statute, or ordinance, including all amendments to any of the
aforementioned acts, statutes, or ordinances or under any common law or
equitable theory including, but not limited to, tort, breach of contract, fraud,
fraudulent inducement, promissory estoppel, and defamation and violations of any
other federal, state, or municipal fair employment acts, statutes, or laws,
including, without limitation, violations of any other act, statute, law, rule,
regulation, or ordinance pertaining to employment, wages, compensation, hours
worked, or any other matters related in any way to the foregoing; provided,
however, that nothing in this Release shall release or impair any rights that
cannot be waived under applicable law.

5. Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:

a. limit or prohibit in any way the Executive’s (or the Executive’s
beneficiaries’ or legal representatives’) rights to bring an action to enforce
the terms of this Release;

b. release any claim for employee benefits under plans covered by the Employee
Retirement Income Security Act of 1974, as amended, to the extent that such
claims may not lawfully be waived, or for any payments or benefits under any
benefit plans of the Company and its affiliates in which the Executive was a
participant as of the date of resignation of the Executive’s employment that
have accrued or vested in accordance with and pursuant to the terms of those
plans;

c. waive or release any rights or claims Executive may have to workers’
compensation or unemployment benefits; or

d. waive or release any other claims or rights which cannot be waived by law.

6. Executive Representations. The Executive represents and warrants that no
Releasor has filed any civil action, suit, arbitration, administrative charge,
complaint, lawsuit, or legal proceeding against any Company Releasee nor has any
Releasor assigned, pledged, or hypothecated, as of the date hereof, Executive’s
claim to any person and no other person has an interest in the Claims that
Executive is releasing. Executive further represents and warrants that Executive
has no known workplace injuries or occupational diseases.

7. Pursuit of Released Claims. Executive agrees and covenants not to file any
suit, action, arbitration, or complaint against any of the Company Releasees for
claims released in this Release and, except as provided for in Section 10 of
this Release, not to assist in any such action in any court or private
proceeding with regard to any claim, demand, liability, or obligation arising
out of her employment with the Company or separation therefrom. Nothing in this
Release shall interfere with Executive’s right to respond accurately and fully
to any question, inquiry, or request for information when required by legal
process (e.g., a valid subpoena or other similar compulsion of law).

 

3



--------------------------------------------------------------------------------

Execution Version

 

8. Nonadmission of Liability. Executive acknowledges that neither this Release
and the consideration offered in it, nor the Company’s performance hereunder,
constitutes an admission by the Company or any of the Company Releasees of any
violation of any federal, state, or local law, ordinance, regulation, public
policy, or any common law rule, breach of any contract, commission of any
wrongdoing, or liability whatsoever.

9. Acknowledgements by Executive. The Executive acknowledges and agrees that
Executive has read this Release in its entirety and that this Release is a
general release of all known and unknown rights and Claims, including, without
limitation, of rights and Claims arising under ADEA. The Executive further
acknowledges and agrees that:

a. this Release does not release, waive, or discharge any rights or claims that
may arise for actions or omissions after the date the Executive executes this
Release;

b. the Executive is entering into this Release and releasing, waiving, and
discharging rights or claims only in exchange for consideration that the
Executive is not already entitled to receive;

c. the Executive has been advised, and is being advised by this Release, to
consult with an attorney before executing this Release, and the Executive has
consulted (or had an opportunity to consult) with counsel of the Executive’s
choice concerning the terms and conditions of this Release;

d. the Executive has been advised, and is being advised by this Release, that
the Executive has twenty-one (21) days within which to consider this Release,
and the Executive hereby acknowledges that in the event that the Executive
executes this Release before the expiration of the 21-day period, the Executive
waives the balance of said period and acknowledges that the Executive’s waiver
of such period is knowing, voluntary, and has not been induced by the Company or
any Company Releasee through fraud, misrepresentation, or threat; and

e. the Executive is aware that this Release shall become void if the Executive
revokes the Executive’s agreement to this Release within seven (7) days
following the date of execution of this Release. The Executive may revoke this
Release at any time during such seven-day period by delivering (or causing to be
delivered) to the Chief Executive Officer of the Company at 910 Clopper Road,
Suite 201S, Gaithersburg, Maryland 20878 written notice of the Executive’s
revocation of this Release no later than the seventh (7th) full day following
the date of execution of this Release.

10. Additional Agreements. Nothing in this Release shall prohibit the Executive
from filing a charge with, providing information to, or cooperating with any
governmental agency and in connection therewith obtaining a reward or bounty,
but the Executive agrees that should any person or entity file or cause to be
filed any civil action, suit, arbitration, or other legal proceeding seeking
equitable or monetary relief concerning any claim released by the Executive
herein, neither the Executive nor any Releasor shall seek or accept any such
damages or relief from or as the result of such civil action, suit, arbitration,
or other legal proceeding filed by the Executive or any action or proceeding
brought by another person, entity, or governmental

 

4



--------------------------------------------------------------------------------

Execution Version

 

agency. In addition, nothing in this Release (including, without limitation,
Section 12 below) shall be construed to prohibit the Executive from
(a) reporting or disclosing information under the terms of the Company’s policy
concerning reporting suspected violations of law or (b) reporting possible
violations of federal law or regulations, including any possible securities laws
violations, to any governmental agency or entity, including the U.S. Department
of Justice, the U.S. Securities and Exchange Commission, the U.S. Congress, or
any agency Inspector General; making any other disclosures that are protected
under the whistleblower provisions of federal law or regulations; otherwise
fully participating in any federal whistleblower programs, including any such
programs managed by the U.S. Securities and Exchange Commission; or receiving
individual monetary awards or other individual relief by virtue of participating
in any such federal whistleblower programs (it being understood that prior
authorization of the Company is not required to make any such reports or
disclosures, and the Executive is not required to notify the Company that she
has made such reports or disclosures).

11. Restrictive Covenants, Assistance in Litigation, Tax Withholding, and Code §
409A Compliance. The Executive expressly acknowledges and agrees that her
obligations under Section 7 (Secrecy, Non-Solicitation and Non-Competition) and
Section 12 (Assistance in Litigation) of the Employment Agreement shall remain
in full force and effect after the date hereof, notwithstanding anything to the
contrary in this Release. In addition, for the avoidance of doubt, Sections 20
and 21 of the Employment Agreement concerning compliance with tax withholding
and Code Section 409A shall apply to all payments referred to in this Release.

12. No Disparagement. Subject to Section 10, the Executive agrees to refrain
from any publication and any type of communication, whether oral or written, of
a defamatory or disparaging nature concerning the Company, its affiliates, or
its past, present, and future officers, directors, agents, employees, or
representatives. The Company agrees to instruct its directors and executive
officers to refrain from any publication and any type of communication, whether
oral or written, of a defamatory or disparaging nature concerning the Executive.

13. Waiver. The failure of either of the parties hereto to at any time enforce
any of the provisions of this Release shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Release or any term hereof or the right of either of the parties hereto
thereafter to enforce each and every term of this Release. No waiver of any
breach of any of the terms of this Release shall be effective unless set forth
in a written instrument executed by the party against whom or which enforcement
of such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.

14. Company Property. Executive represents and warrants that she has turned over
to the Company all property of the Company, including without limitation all
files, memoranda, keys, manuals, equipment, data, records, and other documents,
including electronically recorded documents and data that Executive received
from the Company or its employees or that Executive generated in the course of
her employment with the Company. Executive further represents she no longer
retains, in paper or electronic format, any data, property, or documents that
Executive received from the Company or its employees or that Executive generated
in the course of her employment with the Company. Executive represents and
certifies that she has

 

5



--------------------------------------------------------------------------------

Execution Version

 

permanently deleted any and all electronic data of the Company from all of
Executive’s computers and electronic communications and storage devices, as well
as Executive’s electronic accounts, including but not limited to email and
cloud-based computing accounts.

15. Governing Law. This Release is made and entered into in the State of
Maryland, and the laws of the State of Maryland shall govern its validity and
interpretation, without regard to conflict of laws rules.

16. Consent to Venue, Service, and Personal Jurisdiction. Any dispute,
controversy, or claim arising out of this Release or the breach thereof shall be
brought in the state or federal courts located in the State of Maryland. The
Executive irrevocably (a) accepts generally and unconditionally the exclusive
jurisdiction and venue of state and federal courts located in the State of
Maryland; (b) waives any defense of forum non conveniens; (c) agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in Section 13 of the Employment Agreement; and
(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over the Executive in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect.

17. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, CONTROVERSY, OR CLAIM, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT
OF OR RELATING IN ANY WAY TO THE EMPLOYMENT OF THE EXECUTIVE OR TERMINATION
THEREOF OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS RELEASE WITH ANY COURT OF COMPETENT JURISDICTION
AS PROVIDED HEREIN AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

18. Amendment. No provision of this Release may be modified, changed, waived, or
discharged unless such waiver, modification, change, or discharge is agreed to
in writing and signed by the Company and the Executive.

19. Entire Agreement. When read in conjunction with the surviving portions of
the Employment Agreement referenced herein, this Release constitutes the entire
agreement with the parties relating to the Executive’s separation from and
release of claims against the Company and the Company Releasees.

20. Severability and Reformation. If a court finds any term of this Release
invalid or unenforceable as applied to any circumstance, the remainder of this
Release and the application of such term shall be interpreted so as to best
effect the intent of the parties hereto. The parties further agree and consent
to the court replacing or revising any such void or unenforceable term in this
Release such that it is a valid and enforceable term that will achieve, to the
extent possible, the economic, business, or other purposes of the void or
unenforceable term.

 

6



--------------------------------------------------------------------------------

Execution Version

 

21. Counterparts. This Release may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one in the same Release.

Signature page follows.

 

7



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Company and the Executive have signed this Release on
the dates set forth below.

 

EXECUTIVE By:   /s/ Elizabeth A. Czerepak Name:   Elizabeth A. Czerepak Date:  
May 29, 2018

 

ALTIMMUNE, INC. By:   /s/ William J. Enright Name:   William J. Enright Title:  
Chief Executive Officer Date:   29 May 2018

 

8